UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 19-7511


MICHAEL OWEN HARRIOT,

                    Plaintiff - Appellant,

             v.

UNITED STATES, (Federal Bureau of Investigation “FBI”),

                    Defendant - Appellee.



Appeal from the United States District Court for the District of South Carolina, at
Columbia. Joseph F. Anderson, Jr., Senior District Judge. (3:19-cv-02482-JFA)


Submitted: February 20, 2020                                 Decided: February 26, 2020


Before AGEE, QUATTLEBAUM, and RUSHING, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Michael Owen Harriot, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Michael Owen Harriot appeals the district court’s order accepting the

recommendation of the magistrate judge and dismissing under 28 U.S.C. § 1915(e)(2)(B)

(2018) his complaint filed pursuant to the Federal Torts Claims Act (FTCA), 28 U.S.C.

§§ 1346(b), 2671-80 (2018). “[W]e may affirm a district court’s ruling on any ground

apparent in the record.” United States ex rel. Drakeford v. Tuomey, 792 F.3d 364, 375 (4th

Cir. 2015). A federal court may sua sponte dismiss a complaint as barred by the statute of

limitations on initial review pursuant to 28 U.S.C. § 1915 (2018). Eriline Co. S.A. v.

Johnson, 440 F.3d 648, 656-57 (4th Cir. 2006); Nasim v. Warden, Md. House of Corr., 64
F.3d 951, 954-55 (4th Cir. 1995) (en banc). We affirm the district court’s order because

Harriot’s claims are barred by the applicable statute of limitations. * See 28 U.S.C.

§ 2401(b) (2018). We deny Harriot’s motion for a certified copy of the arrest warrant. We

dispense with oral argument because the facts and legal contentions are adequately

presented in the materials before this court and argument would not aid the decisional

process.

                                                                              AFFIRMED




       *
         We also discern no abuse of discretion in the district court’s decisions denying
Harriot’s request to appoint counsel and Harriot’s motion for recusal. See Belue v.
Leventhal, 640 F.3d 567, 573 (4th Cir. 2011); Whisenant v. Yuam, 739 F.2d 160, 163 (4th
Cir. 1984), abrogated on other grounds by Mallard v. U.S. Dist. Court for S. Dist. of Iowa,
490 U.S. 296 (1989).

                                            2